Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 04/09/22 have been fully considered but they are not persuasive. Applicant’s arguments have been stated below:

    PNG
    media_image1.png
    224
    667
    media_image1.png
    Greyscale

	The examiner respectfully disagrees with applicant’s interpretation of Root prior art. Upper wire guide 60 and low guide wire 62 in Figures 7-10 of Roof reference are considered a ring top and a ring bottom. The wire guides and grooves shown in Figures 7-10 acts as burrows and protrusions and provides the same functionality of guiding probes 26 as claimed in the present application. Hence, the applicant’s arguments are not considered persuasive and the rejection stands.
Claim Status
3.	Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Root et al. (US 2011/0204912). (“Root”).
7.	Regarding claim 1, Root teaches A probe apparatus for contacting a plurality of contact locations of a 2semiconductor device [Figures 1-12, a probe apparatus is shown], said probe apparatus comprising: 3a ring bottom having a plurality of furrows orchestrated toward said plurality 4of contact locations [Figures 7-8, 10, 12, P(0040), a ring bottom 62 having a plurality of furrows is shown]; 5a plurality of probe members, each probe member of said plurality of probes 6aligned within a corresponding furrow of said plurality of furrows in order to contact said 7plurality of contact locations [Figures 7-8, 10, 12, a plurality of probe members 26 is shown, each probe member 26 is aligned within a corresponding furrow]; and  8a ring top having a plurality of protrusions corresponding to said plurality of 9furrows, wherein each protrusion of said plurality of protrusions presses against a length of 10each corresponding probe member of said plurality of probe members, thereby securing said 11each probe member of said plurality of probe members within said corresponding furrow of 12said plurality of furrows [Figures 7-8, 10, 12, P(0040), a ring top 60 having a plurality of protrusions corresponding to furrows, each protrusion presses against a length of each corresponding probe member, thereby securing each probe member].
8.	Regarding claim 9, Root teaches A method for contacting a plurality of contact locations of a 2semiconductor device [Figures 1-12, a method for contacting a plurality of contact locations of a semiconductor device is shown], said method comprising: 3orchestrating a plurality of furrows of a ring bottom toward said plurality of 4contact locations [Figures 7-8, 10, 12, a plurality of furrows of a ring bottom 62 is shown]; 5aligning a plurality of probe members, each probe member of said plurality of 6probes aligned within a corresponding furrow of said plurality of furrows in order to contact 7said plurality of contact locations [Figures 7-8, 10, 12, a plurality of probe members 26 is aligned within a corresponding furrow in order to contact the contact locations]; and 8pressing a ring top against said plurality of probe members, said ring top 9having a plurality of protrusions corresponding to said plurality of furrows, wherein each 10protrusion of said plurality of protrusions presses against a length of each corresponding 11probe member of said plurality of probe members, thereby securing said each probe member 12of said plurality of probe members within said corresponding furrow of said plurality of 13furrows [Figures 7-8, 10, 12, a ring top 60 is pressed against probe members 26, the ring top 60 has plurality of protrusions correspond to furrows, each protrusion presses against a length of each corresponding probe member].
9.	Regarding claims 2 and 10, Root teaches further comprising a ring top holder, 2said ring top holder coupled to depress said ring top toward said ring bottom such that said 3each protrusion of the plurality of protrusions presses against said length of each 4corresponding probe member of said plurality of probe members [Figures 7-8, 10, 12, a ring top holder 22/20 is shown coupled to depress ring top 60 toward ring bottom 62].
10.	Regarding claims 3 and 11, Root teaches wherein said ring top holder couples to said 2ring bottom such that said ring top and said plurality of probe members are secured between said 3ring top holder and said ring bottom [Figures 7-8, 10, 12, the ring top and probe members are secured between ring top holder and ring bottom].
11.	Regarding claims 4 and 12, Root teaches wherein said ring top holder includes a 2portion which couples to said ring bottom and a flange portion which couples to a probe card 3surface, wherein said portion of said ring top holder passes through an opening in said probe 4card to make said plurality of probe members available to said plurality of contact locations [Figures 7-8, 10, 12, the ring top holder 20/22 includes a portion and a flange portion].
12.	Regarding claims 5 and 13, Root teaches wherein said plurality of furrows are arranged 2at angles which fan out to allow said plurality of probe members to be oriented toward a 3central horizontal proximity of said plurality of contact locations [Figures 7-8, see furrows arranged at angles].
13.	Regarding claims 6 and 14, Root teaches wherein said plurality of furrows are arranged 2to have a vertical angle of decent to allow said plurality of probes to approach a plane of said plurality of contacts, thereby minimizing a bending required to align said plurality of probes [Figures 7-8, furrows are arranged at a vertical angle as shown].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Root (US 2011/0204912).
16.	Regarding claim 7, Root teaches the apparatus.
Root does not explicitly teach wherein said protrusions are rectangular
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Root to optimize the shape of protrusions since it has been held that mere change in shape or form is not patentable unless the changed element performs a new function. In re HANLON, 128 USPQ 384, 386 (C.C.P.A. 1961); In re Launder and Hosmer, 105 USPQ 446, 450 (C.C.P.A. 1955).

17.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Root (US 2011/0204912) in view of Miley (US 5,949,244). 
18.	Regarding claim 8, Root teaches the apparatus. 
Root does not explicitly teach where said ring top and said ring bottom are 2ceramic. 
However, Miley teaches where said ring top and said ring bottom are 2ceramic [Figure 1, ceramic probe ring 13 is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Root with Miley. Doing so would allow Root to comprise ceramic rings which would improve design and provide durability.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Root (US 2011/0204912) in view of Garretson et al. (US 3,952,410). (“Garretson”).
21.	Regarding claim 15, Root teaches A probe assembly for contacting a plurality of contact locations of a semiconductor device [Figures 1-12, a probe assembly is shown], said probe apparatus comprising: a probe card (having a plurality of plurality of conductive fingers) [Figures 7-8, 10, 12, a probe card 12 is shown]; and a probe apparatus coupled to said probe card, said probe apparatus comprising, a ring bottom having a plurality of furrows orchestrated toward said plurality of contact locations [Figures 7-8, 10, 12, P(0040), a ring bottom 62 having a plurality of furrows is shown], a plurality of probe members, each probe member of said plurality of probes aligned within a corresponding furrow of said plurality of furrows in order to contact said plurality of contact locations [Figures 7-8, 10, 12, a plurality of probe members 26 is shown, each probe member 26 is aligned within a corresponding furrow], and a ring top having a plurality of protrusions corresponding to said plurality of furrows, wherein each protrusion of said plurality of protrusions presses against a length of each corresponding probe member of said plurality of probe members, thereby securing said each probe member of said plurality of probe members within said corresponding furrow of said plurality of furrows [Figures 7-8, 10, 12, P(0040), a ring top 60 having a plurality of protrusions corresponding to furrows, each protrusion presses against a length of each corresponding probe member, thereby securing each probe member].
Root does not explicitly teach a probe card having a plurality of plurality of conductive fingers; wherein said each plurality of probe members are coupled to a corresponding conductive finger of said plurality of conductive fingers. 
However, Garretson teaches a probe card having a plurality of plurality of conductive fingers [Figures 1-3, a probe card 2 having a plurality of conductive fingers 6 is shown]; wherein said each plurality of probe members are coupled to a corresponding conductive finger of said plurality of conductive fingers [Figures 1-3, each probe member 14 is connected to corresponding conductive finger 6]. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Root with Garretson. Doing so would allow Root to comprise a probe card comprising conductive fingers which helps with connection and testing.
22.	Regarding claim 16, Root teaches the assembly.
Root does not explicitly teach further comprising a plurality of clamps 2which couple said each plurality of probe members to said corresponding conductive finger 3of said plurality of conductive fingers.
However, Garretson teaches further comprising a plurality of clamps 2which couple said each plurality of probe members to said corresponding conductive finger 3of said plurality of conductive fingers [Figures 1-3, traces 9 acts as clamps].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Root with Garretson. Doing so would allow Root to comprise traces/clamps which would help improve connection and hence help improve circuitry.
23.	Regarding claim 17, Root teaches wherein said plurality of furrows are 2arranged at angles which fan out to allow said plurality of probe members to be oriented toward a central horizontal proximity of said plurality of contact locations [Figures 7-8, see furrows arranged at angles].
24.	Regarding claim 18, Root teaches wherein said plurality of furrows are arranged to have an angle of decent to allow said plurality of probes to approach a plane of said plurality of 3contacts, thereby minimizing a bending required to align said plurality of probes [Figures 7-8, furrows are arranged at a vertical angle as shown].
25.	Regarding claim 19, Root teaches the apparatus.
Root does not explicitly teach wherein said protrusions are rectangular
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Root to optimize the shape of protrusions since it has been held that mere change in shape or form is not patentable unless the changed element performs a new function. In re HANLON, 128 USPQ 384, 386 (C.C.P.A. 1961); In re Launder and Hosmer, 105 USPQ 446, 450 (C.C.P.A. 1955).
26.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Root (US 2011/0204912) in view of Garretson (US 3,952,410) in further view of Miley (US 5,949,244). 
27.	Regarding claim 8, Root teaches the apparatus. 
Root does not explicitly teach where said ring top and said ring bottom are 2ceramic. 
However, Miley teaches where said ring top and said ring bottom are 2ceramic [Figure 1, ceramic probe ring 13 is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Root with Miley. Doing so would allow Root to comprise ceramic rings which would improve design and provide durability.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dunklee et al. (US 2016/0320428), Figures 1-3, 7, Abstract teaches a test apparatus having a probe core, a probe tire, probe wires, wire guide, top plate and bottom plate.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NEEL D SHAH/            Primary Examiner, Art Unit 2868